PER CURIAM.
On August 3, 2001, the appellant filed a Motion to Dismiss the appeal of an order of the lower tribunal entered on May 8, 2001. On September 7, 2001, the appellant filed a Notice of Withdrawal of Appellants’ Motion to Dismiss. The Court now treats *859the notice of withdrawal as a motion to withdraw the appellant’s motion to dismiss the appeal. Having considered the appellant’s motions, the Court has determined that the May 8, 2001, order is a non-final order that is not independently appealable. Consequently, the appeal is hereby dismissed for lack of jurisdiction. Furthermore, the Appellee’s Motion to Strike Notice of Appeal and Portions of the Record on appeal is denied. See Wynn v. State, 557 So.2d 188, 190 (Fla. 1st DCA 1990); White v. State, 267 So.2d 360 (Fla. 2d DCA 1972).
MINER, WOLF, and BENTON, JJ„ CONCUR.